DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a brightness profile extracting unit configured to extract brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber in claims 4,6 and 7.a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile in the radial direction of the optical fiber and a type of the optical fiber in claims 4,6 and 7.
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing in claims 4,6 and 7.a functional unit configured to fusion-splice the pair of optical fibers based on a fusion condition that is set in accordance with a combination of determined types of the optical fibers in claims 4,6 and 7.
an image processing unit configured to perform augmentation processing on the side view image data of the optical fiber to create a plurality of pieces of the side view image data of the optical fiber in claims 4,6 and 7.
	The corresponding structure for the classification model relates to a computer described in ¶[0041]. 
	The corresponding structure for the brightness profile extracting unit and determination unit functional unit and image processing unit relate to the fusion splicer as shown in Fig. 2 and described in ¶[0027].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori US Patent (US 6966708 B2) in view of Leighton et al US PG-Pub (US 20150278639 A1).
Regarding Claim 6,  Hattori teaches a fusion splicing system comprising:  a brightness profile extracting unit configured to extract brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber (Col 4, lines 10-16, the image processing section 2 comprises image acquisition means 2a for acquiring the optical fiber image picked up by the image observing mechanism 1, waveform detecting means 2b for detecting the image as a brightness distribution waveform (hereinafter referred to as a brightness profile), and data measuring means 2c for measuring the data from the brightness profile. As seen in Fig. 2, it shows the side view image data imaged from the radial direction of the optical fiber on an image pick up screen);
a functional unit configured to fusion-splice the pair of optical fibers based on a fusion condition that is set in accordance with a combination of determined types of the optical fibers (Fig. 1, col 3, lines 62-67, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions, the optical fibers are spliced under the set fusion splicing conditions using the fusion splicing mechanism 9. If the fusion splicing conditions are unmatched with the set conditions, an instruction for retry or splicing is made. The collation result of the collating section 6 is displayed on the monitor display unit 7. The execution of fusion splicing is made under the registered fusion splicing conditions by controlling the fusion splicing mechanism 9); 
Hattori does not explicitly teach a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber, and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile of the arbitrary optical fiber; 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing; 	Leighton teaches a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber(¶[0025], the program causes at least one processor to obtain a the fiber optic end-face image, search the fiber optic end-face image to find a fiber core, select a region in the fiber optic end-face image comprising the fiber core, retrieve pixel intensity values of selected region, place the retrieve, pixel intensity values in an array, pass the array to a classifier, and determine a type of fiber based on a classification made by the classifier. The processor will retrieve the pixel intensity values of the fiber optic image and place those values into an array which is fed into a classifier so the classification of the type of optical fiber is made by the classifier.)and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile  of the arbitrary optical fiber(Fig 3, ¶ [0046], Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The brightness values are used as features for the classification of each classifier and are trained using a plurality of optical fiber images in which they have a class manually assigned to them which is ultimately used in determining the type of optical fiber); 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing (Fig. 6, ¶[0052] The fiber type determining apparatus 601 includes a memory 603, a processor 602, and a classifier 604, according to an exemplary embodiment. An example of a processor is an ARM Xscale 806 Mhz processor. An example of a memory is an 8 Gbit NAND flash memory. The classifier 604 may be stored in the memory 603 according to another exemplary embodiment. The memory may store a program code/operating software which in-turn instructs the processor 602 to determine the type of fiber in a fiber optic end face image using a classifier 604. The examiner interprets the fiber optic end face image as seen in figure 1 is the side view of the fiber optic and the classifier which was trained using the brightness profile of the optical fiber images will determine the type of optical fiber.); 
wherein the machine learning is processing of learning a correspondence relationship between the brightness profile of the optical fiber and the type of the optical fiber by extracting a characteristic amount of the brightness profile data of the optical fiber and focusing on a characteristic portion having the characteristic amount in the brightness profile data of the optical fiber([0046] Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The examiner interprets that the data used to train the classifier to determine the type of optical fiber is the brightness profile of the optical fiber images and the intensity values are used to determine a relationship between the different types of optical fibers.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Leighton to Hattori in order to incorporate machine learning in order to automate the process of fusion splicing optical fibers and train the machine learning algorithm to detect the type of optical fibers. One skilled in the art would have been motivated to modify Hattori in this manner in order to have an accurate and reliable way of determine the type optical fiber. (Leighton, ¶[0053])
 Regarding Claim 7, Hattori teaches a fusion splicing system comprising: a brightness profile extracting unit configured to extract brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber (Col 4, lines 10-16, the image processing section 2 comprises image acquisition means 2a for acquiring the optical fiber image picked up by the image observing mechanism 1, waveform detecting means 2b for detecting the image as a brightness distribution waveform (hereinafter referred to as a brightness profile), and data measuring means 2c for measuring the data from the brightness profile. As seen in Fig. 2, it shows the side view image data imaged from the radial direction of the optical fiber on an image pick up screen);
a functional unit configured to fusion-splice the pair of optical fibers based on a fusion condition that is set in accordance with a combination of determined types of the optical fibers (Fig. 1, col 3, lines 62-67, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions, the optical fibers are spliced under the set fusion splicing conditions using the fusion splicing mechanism 9. If the fusion splicing conditions are unmatched with the set conditions, an instruction for retry or splicing is made. The collation result of the collating section 6 is displayed on the monitor display unit 7. The execution of fusion splicing is made under the registered fusion splicing conditions by controlling the fusion splicing mechanism 9); 
wherein, in a case in which side view image data of a new optical fiber is imaged, the teacher data are updated by adding brightness profile data thereto, the brightness profile data being extracted by the brightness profile extracting unit based on the side view image data of the new optical fiber, 
and perform the machine learning by using the updated teacher data (Col 6, Lines 29-35, the types of optical fiber can be further distinguished by adding the new fiber as defined by the user successively and learning it. By the successive addition of data, the amount of database for discrimination can be increased, and the type of optical fiber can be identified more minutely and precisely. The examiner interprets that the prior art is learning new fibers based on the brightness profile described in Col 6, Lines 14-20 and those newly learned fibers are used to train the machine learning model.)
Hattori does not explicitly teach a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber, and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile of the arbitrary optical fiber; 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing; 	Leighton teaches a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber(¶[0025], the program causes at least one processor to obtain a the fiber optic end-face image, search the fiber optic end-face image to find a fiber core, select a region in the fiber optic end-face image comprising the fiber core, retrieve pixel intensity values of selected region, place the retrieve, pixel intensity values in an array, pass the array to a classifier, and determine a type of fiber based on a classification made by the classifier. The processor will retrieve the pixel intensity values of the fiber optic image and place those values into an array which is fed into a classifier so the classification of the type of optical fiber is made by the classifier.)and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile of the arbitrary optical fiber (Fig 3, ¶ [0046], Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The brightness values are used as features for the classification of each classifier and are trained using a plurality of optical fiber images in which they have a class manually assigned to them which is ultimately used in determining the type of optical fiber); 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing (Fig. 6, ¶[0052] The fiber type determining apparatus 601 includes a memory 603, a processor 602, and a classifier 604, according to an exemplary embodiment. An example of a processor is an ARM Xscale 806 Mhz processor. An example of a memory is an 8 Gbit NAND flash memory. The classifier 604 may be stored in the memory 603 according to another exemplary embodiment. The memory may store a program code/operating software which in-turn instructs the processor 602 to determine the type of fiber in a fiber optic end face image using a classifier 604. The examiner interprets the fiber optic end face image as seen in figure 1 is the side view of the fiber optic and the classifier which was trained using the brightness profile of the optical fiber images will determine the type of optical fiber.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Leighton to Hattori in order to incorporate machine learning in order to automate the process of fusion splicing optical fibers and train the machine learning algorithm to detect the type of optical fibers. One skilled in the art would have been motivated to modify Hattori in this manner in order to have an accurate and reliable way of determine the type optical fiber. (Leighton, ¶[0053])
Regarding Claim 17, Hattori teaches a method of determining a type of an optical fiber, the method comprising:7Application No. 16/529,016 Reply to Office Action of December 22, 2020extracting brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber(Fig. 9, col 9 lines 8-15, At step D5, the data of the optical fiber is measured. The data measurement is made by sampling several points on a butt screen (FIG. 2) of the optical fiber and creating the brightness profile (FIG. 3) of the optical fiber through the image processing. A differentiating processing (FIG. 4) is performed on the basis of this brightness profile to acquire the parameter data, including the core diameter, core height and the number of crests);
determining the type of the optical fiber for each of a pair of optical fibers using the classification model based on brightness profile data that is extracted based on side view image data of the pair of optical fibers as a target (Fig. 9, col 9 lines 45-52, The steps S6 to S8 are involved in the determination of the type of optical fiber and the splicing collation of the fusion splicing conditions. At step S6, the type of optical fiber that has been set is identified. Identification of the type of optical fiber is made by calculating the degree of attribution for the data measured at step S5 by referring to the fuzzy operated data (FIG. 6) in the database, and identifying the type of optical fiber by the minimum maximum method.);
Leighton teaches performing machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber (¶[0025], the program causes at least one processor to obtain a the fiber optic end-face image, search the fiber optic end-face image to find a fiber core, select a region in the fiber optic end-face image comprising the fiber core, retrieve pixel intensity values of selected region, place the retrieve, pixel intensity values in an array, pass the array to a classifier, and determine a type of fiber based on a classification made by the classifier. The processor will retrieve the pixel intensity values of the fiber optic image and place those values into an array which is fed into a classifier so the classification of the type of optical fiber is made by the classifier.)
and creating a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on brightness profile data indicating brightness profile of the arbitrary optical fiber; (Fig 3, ¶ [0046], Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The brightness values are used as features for the classification of each classifier and are trained using a plurality of optical fiber images in which they have a class manually assigned to them which is ultimately used in determining the type of optical fiber);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Leighton to Hattori in order to incorporate machine learning in order to automate the process of fusion splicing optical fibers. One skilled in the art would have been motivated to modify Hattori in this manner in order to have an accurate and reliable way of determine the type optical fiber. (Leighton, ¶[0053])
Regarding Claim 18, Hattori teaches a method of determining a type of an optical fiber, the method comprising:7Application No. 16/529,016 Reply to Office Action of December 22, 2020extracting brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber(Fig. 9, col 9 lines 8-15, At step D5, the data of the optical fiber is measured. The data measurement is made by sampling several points on a butt screen (FIG. 2) of the optical fiber and creating the brightness profile (FIG. 3) of the optical fiber through the image processing. A differentiating processing (FIG. 4) is performed on the basis of this brightness profile to acquire the parameter data, including the core diameter, core height and the number of crests);
determining the type of the optical fiber for each of a pair of optical fibers using the classification model based on brightness profile data that is extracted based on side view image data of the pair of optical fibers as a target (Fig. 9, col 9 lines 45-52, The steps S6 to S8 are involved in the determination of the type of optical fiber and the splicing collation of the fusion splicing conditions. At step S6, the type of optical fiber that has been set is identified. Identification of the type of optical fiber is made by calculating the degree of attribution for the data measured at step S5 by referring to the fuzzy operated data (FIG. 6) in the database, and identifying the type of optical fiber by the minimum maximum method.);
wherein, in a case in which side view image data of a new optical fiber is imaged, the teacher data are updated by adding brightness profile data thereto, the brightness profile data being extracted by the brightness profile extracting unit based on the side view image data of the new optical fiber, 
and perform the machine learning by using the updated teacher data (Col 6, Lines 29-35, the types of optical fiber can be further distinguished by adding the new fiber as defined by the user successively and learning it. By the successive addition of data, the amount of database for discrimination can be increased, and the type of optical fiber can be identified more minutely and precisely. The examiner interprets that the prior art is learning new fibers based on the brightness profile described in Col 6, Lines 14-20 and those newly learned fibers are used to train the machine learning model.)
Hattori does not explicitly teach performing machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber and creating a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on brightness profile data indicating the brightness profile of the arbitrary optical fiber;  
Leighton teaches performing machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber (¶[0025], the program causes at least one processor to obtain a the fiber optic end-face image, search the fiber optic end-face image to find a fiber core, select a region in the fiber optic end-face image comprising the fiber core, retrieve pixel intensity values of selected region, place the retrieve, pixel intensity values in an array, pass the array to a classifier, and determine a type of fiber based on a classification made by the classifier. The processor will retrieve the pixel intensity values of the fiber optic image and place those values into an array which is fed into a classifier so the classification of the type of optical fiber is made by the classifier.)
and creating a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on brightness profile data indicating brightness profile of the arbitrary optical fiber; (Fig 3, ¶ [0046], Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The brightness values are used as features for the classification of each classifier and are trained using a plurality of optical fiber images in which they have a class manually assigned to them which is ultimately used in determining the type of optical fiber);
wherein the machine learning is processing of learning a correspondence relationship between the brightness profile of the optical fiber and the type of the optical fiber by extracting a characteristic amount of the brightness profile data of the optical fiber and focusing on a characteristic portion having the characteristic amount in the brightness profile data of the optical fiber. ([0046] Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The examiner interprets that the data used to train the classifier to determine the type of optical fiber is the brightness profile of the optical fiber images and the intensity values are used to determine a relationship between the different types of optical fibers.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Leighton to Hattori in order to incorporate machine learning in order to automate the process of fusion splicing optical fibers. One skilled in the art would have been motivated to modify Hattori in this manner in order to have an accurate and reliable way of determine the type optical fiber. (Leighton, ¶[0053])
Claims 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori US Patent (US 6966708 B2) in view of Leighton et al US PG-Pub (US 201502788639 A1) and in view of Murad US PG-Pub (US 20200222949 A1) and in further view of Wilson (US 20120099816 A1).
Regarding Claim 4, Hattori teaches a fusion splicing system comprising: a brightness profile extracting unit configured to extract brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber (Col 4, lines 10-16, the image processing section 2 comprises image acquisition means 2a for acquiring the optical fiber image picked up by the image observing mechanism 1, waveform detecting means 2b for detecting the image as a brightness distribution waveform (hereinafter referred to as a brightness profile), and data measuring means 2c for measuring the data from the brightness profile. As seen in Fig. 2, it shows the side view image data imaged from the radial direction of the optical fiber on an image pick up screen);
a functional unit configured to fusion-splice the pair of optical fibers based on a fusion condition that is set in accordance with a combination of determined types of the optical fibers (Fig. 1, col 3, lines 62-67, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions, the optical fibers are spliced under the set fusion splicing conditions using the fusion splicing mechanism 9. If the fusion splicing conditions are unmatched with the set conditions, an instruction for retry or splicing is made. The collation result of the collating section 6 is displayed on the monitor display unit 7. The execution of fusion splicing is made under the registered fusion splicing conditions by controlling the fusion splicing mechanism 9); Hattori does not explicitly teach a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber, and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile of the arbitrary optical fiber; 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing; 	Leighton teaches a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile in the radial direction of the optical fiber and a type of the optical fiber(¶[0025], the program causes at least one processor to obtain a the fiber optic end-face image, search the fiber optic end-face image to find a fiber core, select a region in the fiber optic end-face image comprising the fiber core, retrieve pixel intensity values of selected region, place the retrieve, pixel intensity values in an array, pass the array to a classifier, and determine a type of fiber based on a classification made by the classifier. The processor will retrieve the pixel intensity values of the fiber optic image and place those values into an array which is fed into a classifier so the classification of the type of optical fiber is made by the classifier.)and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile in the radial direction of the arbitrary optical fiber (Fig 3, ¶ [0046], Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The brightness values are used as features for the classification of each classifier and are trained using a plurality of optical fiber images in which they have a class manually assigned to them which is ultimately used in determining the type of optical fiber); 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing (Fig. 6, ¶[0052] The fiber type determining apparatus 601 includes a memory 603, a processor 602, and a classifier 604, according to an exemplary embodiment. An example of a processor is an ARM Xscale 806 Mhz processor. An example of a memory is an 8 Gbit NAND flash memory. The classifier 604 may be stored in the memory 603 according to another exemplary embodiment. The memory may store a program code/operating software which in-turn instructs the processor 602 to determine the type of fiber in a fiber optic end face image using a classifier 604. The examiner interprets the fiber optic end face image as seen in figure 1 is the side view of the fiber optic and the classifier which was trained using the brightness profile of the optical fiber images will determine the type of optical fiber.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Leighton to Hattori in order to incorporate machine learning in order to automate the process of fusion splicing optical fibers. One skilled in the art would have been motivated to modify Hattori in this manner in order to have an accurate and reliable way of determine the type optical fiber. (Leighton, ¶[0053])
The combination of Hattori and Leighton do not explicitly teach an image processing unit configured to perform augmentation processing on the side view image data of the optical fiber to create a plurality of pieces of the side view image data of the optical fiber, 	Murad teaches an image processing unit configured to perform augmentation processing on the side view image data of the optical fiber to create a plurality of pieces of the side view image data of the optical fiber. (Fig 2, ¶ [0103], The supercomputer 108 processes the image data to further distinguish the waste item in the hands of the approaching user. The supercomputer 108 can configure convolutional neural networks (stored in data store) and train the convolutional neural networks (CNN) to identify the waste item and recognize its destination among the different waste categories.  ¶ [0105], the CNN can be trained not only with processing several images that have been tagged with the correct category, but also via augmentations of waste item disposal event images. [0106] Augmentations can refer to synthetic changes in original images within the dataset to diversify and strengthen the overall dataset. The more diverse the training data, the more ready the trained network will be for input situations (images) presented to it in various scenarios. The supercomputer is able to process the image data and is able to configure the CNN in memory to train the CNN by data augmentation to generate a plurality of different images to strengthen the dataset. The examiner interprets that the prior art teaches the concept of data augmentation which is used to generate a plurality of different images to strengthen the training of the neural network.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murad to Hattori and Leighton in order to incorporate data augmentation to generate new training data. One skilled in the art would have been motivated to modify Hattori and Leighton in this manner in order to diversify and strengthen the overall dataset used by the machine learning algorithm. (Murad, ¶[0106]).
Hattori teaches 3Application No. 16/529,016Reply to Office Action of December 22, 2020the brightness profile extracting unit extracts the brightness profile data of the optical fiber from each of the pieces of side view image data obtained through the augmentation processing (Fig. 1, col 4, lines 10-16, the image processing section 2 comprises image acquisition means 2a for acquiring the optical fiber image picked up by the image observing mechanism 1, waveform detecting means 2b for detecting the image as a brightness distribution waveform (hereinafter referred to as a brightness profile), and data measuring means 2c for measuring the data from the brightness profile. As seen in Fig. 2, it shows the side view image data imaged from the radial direction of the optical fiber on an image pick up screen),
the image processing unit performs at least one of rotation, translation, flipping, adjustment of brightness, impartment of noise, and adjustment of focus on image data to perform the augmentation processing on the side view image data of the optical fiber (col 9, lines 1-8, At step D2, light adjustment is made by the image observing mechanism (FIG. 1) so that an observed picked-up image of the optical fiber may be in an optimal state. Then, at step D3, the butt position is adjusted so that the pick up position of the optical fiber may be located in the center of the screen to be easily observed. Thereafter, at step D4, focusing is made to set the focal point of observed image at a preset focus position.), 
	However the combination of Hattori, Leighton and Murad do not teach the adjustment of focus is performed by using an optical simulation of simulating imaging of the side view image data of the optical fiber.
	Wilson teaches  the adjustment of focus is performed by using an optical simulation of simulating imaging of the side view image data of the optical fiber (¶[0087],Optical simulations can be employed to determine the desired lens shape and/or lens position. The FAC diameter can be, but is not limited to, between about 100 microns and about 300 microns and the length can be chosen to prevent clipping (e.g., blocking or truncating all or a portion of) the optical energy. Suitable lengths for the lens can be, but are not limited to, between about 100 microns to about 6 mm. The examiner interprets that the prior art is performing optical simulation to adjust the focus on imaging the side view of the optical fiber. As seen in ¶[0059] FIG. 4 shows a side view of the optical system of the Silicon motherboard assembly including the laser diode, the lens, and the optical fiber in optical alignment.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Wilson to Hattori, Leighton and Murad in order to perform optical simulation on the side view of the optical fiber. One skilled in the art would have been motivated to modify Hattori, Leighton and Murad in this manner in order to reduce the amount of time for manufacturing. (Wilson, ¶[0063]).
Regarding Claim 11,  Hattori teaches a fusion splicer comprising: 
a brightness profile extracting unit configured to extract brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber (Col 4, lines 10-16, the image processing section 2 comprises image acquisition means 2a for acquiring the optical fiber image picked up by the image observing mechanism 1, waveform detecting means 2b for detecting the image as a brightness distribution waveform (hereinafter referred to as a brightness profile), and data measuring means 2c for measuring the data from the brightness profile. As seen in Fig. 2, it shows the side view image data imaged from the radial direction of the optical fiber on an image pick up screen);
a functional unit configured to fusion-splice the pair of optical fibers based on a fusion condition that is set in accordance with a combination of determined types of the optical fibers (Fig. 1, col 3, lines 62-67, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions, the optical fibers are spliced under the set fusion splicing conditions using the fusion splicing mechanism 9. If the fusion splicing conditions are unmatched with the set conditions, an instruction for retry or splicing is made. The collation result of the collating section 6 is displayed on the monitor display unit 7. The execution of fusion splicing is made under the registered fusion splicing conditions by controlling the fusion splicing mechanism 9); Hattori does not explicitly teach a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber, and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile of the arbitrary optical fiber; 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing; 	Leighton teaches a classification model creation unit configured to perform machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber(¶[0025], the program causes at least one processor to obtain a the fiber optic end-face image, search the fiber optic end-face image to find a fiber core, select a region in the fiber optic end-face image comprising the fiber core, retrieve pixel intensity values of selected region, place the retrieve, pixel intensity values in an array, pass the array to a classifier, and determine a type of fiber based on a classification made by the classifier. The processor will retrieve the pixel intensity values of the fiber optic image and place those values into an array which is fed into a classifier so the classification of the type of optical fiber is made by the classifier.)and create a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on the brightness profile data indicating the brightness profile of the arbitrary optical fiber (Fig 3, ¶ [0046], Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The brightness values are used as features for the classification of each classifier and are trained using a plurality of optical fiber images in which they have a class manually assigned to them which is ultimately used in determining the type of optical fiber); 
a determination unit configured to determine the type of the optical fiber of each of a pair of optical fibers using the classification model based on the brightness profile data that is extracted by the brightness profile extracting unit based on the side view image data of the pair of optical fibers as a target of fusion splicing (Fig. 6, ¶[0052] The fiber type determining apparatus 601 includes a memory 603, a processor 602, and a classifier 604, according to an exemplary embodiment. An example of a processor is an ARM Xscale 806 Mhz processor. An example of a memory is an 8 Gbit NAND flash memory. The classifier 604 may be stored in the memory 603 according to another exemplary embodiment. The memory may store a program code/operating software which in-turn instructs the processor 602 to determine the type of fiber in a fiber optic end face image using a classifier 604. The examiner interprets the fiber optic end face image as seen in figure 1 is the side view of the fiber optic and the classifier which was trained using the brightness profile of the optical fiber images will determine the type of optical fiber.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Leighton to Hattori in order to incorporate machine learning in order to automate the process of fusion splicing optical fibers. One skilled in the art would have been motivated to modify Hattori in this manner in order to have an accurate and reliable way of determine the type optical fiber. (Leighton, ¶[0053])
The combination of Hattori and Leighton do not explicitly teach an image processing unit configured to perform augmentation processing on the side view image data of the optical fiber to create a plurality of pieces of the side view image data of the optical fiber, 	Murad teaches an image processing unit configured to perform augmentation processing on the side view image data of the optical fiber to create a plurality of pieces of the side view image data of the optical fiber. (Fig 2, ¶ [0103], The supercomputer 108 processes the image data to further distinguish the waste item in the hands of the approaching user. The supercomputer 108 can configure convolutional neural networks (stored in data store) and train the convolutional neural networks (CNN) to identify the waste item and recognize its destination among the different waste categories.  ¶ [0105], the CNN can be trained not only with processing several images that have been tagged with the correct category, but also via augmentations of waste item disposal event images. [0106] Augmentations can refer to synthetic changes in original images within the dataset to diversify and strengthen the overall dataset. The more diverse the training data, the more ready the trained network will be for input situations (images) presented to it in various scenarios. The supercomputer is able to process the image data and is able to configure the CNN in memory to train the CNN by data augmentation to generate a plurality of different images to strengthen the dataset. The examiner interprets that the prior art teaches the concept of data augmentation which is used to generate a plurality of different images to strengthen the training of the neural network.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murad to Hattori and Leighton in order to incorporate data augmentation to generate new training data. One skilled in the art would have been motivated to modify Hattori and Leighton in this manner in order to diversify and strengthen the overall dataset used by the machine learning algorithm. (Murad, ¶[0106]).
Hattori teaches 3Application No. 16/529,016Reply to Office Action of December 22, 2020the brightness profile extracting unit extracts the brightness profile data of the optical fiber from each of the pieces of side view image data obtained through the augmentation processing (Fig. 1, col 4, lines 10-16, the image processing section 2 comprises image acquisition means 2a for acquiring the optical fiber image picked up by the image observing mechanism 1, waveform detecting means 2b for detecting the image as a brightness distribution waveform (hereinafter referred to as a brightness profile), and data measuring means 2c for measuring the data from the brightness profile. As seen in Fig. 2, it shows the side view image data imaged from the radial direction of the optical fiber on an image pick up screen),
the image processing unit performs at least one of rotation, translation, flipping, adjustment of brightness, impartment of noise, and adjustment of focus on image data to perform the augmentation processing on the side view image data of the optical fiber (col 9, lines 1-8, At step D2, light adjustment is made by the image observing mechanism (FIG. 1) so that an observed picked-up image of the optical fiber may be in an optimal state. Then, at step D3, the butt position is adjusted so that the pick up position of the optical fiber may be located in the center of the screen to be easily observed. Thereafter, at step D4, focusing is made to set the focal point of observed image at a preset focus position.), 
	However the combination of Hattori, Leighton and Murad do not teach the adjustment of focus is performed by using an optical simulation of simulating imaging of the side view image data of the optical fiber.
	Wilson teaches  the adjustment of focus is performed by using an optical simulation of simulating imaging of the side view image data of the optical fiber (¶[0087],Optical simulations can be employed to determine the desired lens shape and/or lens position. The FAC diameter can be, but is not limited to, between about 100 microns and about 300 microns and the length can be chosen to prevent clipping (e.g., blocking or truncating all or a portion of) the optical energy. Suitable lengths for the lens can be, but are not limited to, between about 100 microns to about 6 mm. The examiner interprets that the prior art is performing optical simulation to adjust the focus on imaging the side view of the optical fiber. As seen in ¶[0059] FIG. 4 shows a side view of the optical system of the Silicon motherboard assembly including the laser diode, the lens, and the optical fiber in optical alignment.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Wilson to Hattori, Leighton and Murad in order to perform optical simulation on the side view of the optical fiber. One skilled in the art would have been motivated to modify Hattori, Leighton and Murad in this manner in order to reduce the amount of time for manufacturing. (Wilson, ¶[0063]).
Regarding Claim 15, Hattori teaches a method of determining a type of an optical fiber, the method comprising:7Application No. 16/529,016 Reply to Office Action of December 22, 2020extracting brightness profile data indicating brightness profile in a radial direction of an optical fiber based on side view image data imaged from the radial direction of the optical fiber(Fig. 9, col 9 lines 8-15, At step D5, the data of the optical fiber is measured. The data measurement is made by sampling several points on a butt screen (FIG. 2) of the optical fiber and creating the brightness profile (FIG. 3) of the optical fiber through the image processing. A differentiating processing (FIG. 4) is performed on the basis of this brightness profile to acquire the parameter data, including the core diameter, core height and the number of crests);
determining the type of the optical fiber for each of a pair of optical fibers using the classification model based on brightness profile data that is extracted based on side view image data of the pair of optical fibers as a target (Fig. 9, col 9 lines 45-52, The steps S6 to S8 are involved in the determination of the type of optical fiber and the splicing collation of the fusion splicing conditions. At step S6, the type of optical fiber that has been set is identified. Identification of the type of optical fiber is made by calculating the degree of attribution for the data measured at step S5 by referring to the fuzzy operated data (FIG. 6) in the database, and identifying the type of optical fiber by the minimum maximum method.);
Hattori does not explicitly teach performing machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile of the optical fiber and a type of the optical fiber and creating a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on brightness profile data indicating brightness profile of the arbitrary optical fiber;  
Leighton teaches performing machine learning by using teacher data, which are created based on the brightness profile data and indicate a correspondence relationship between the brightness profile in the radial direction of the optical fiber and a type of the optical fiber (¶[0025], the program causes at least one processor to obtain a the fiber optic end-face image, search the fiber optic end-face image to find a fiber core, select a region in the fiber optic end-face image comprising the fiber core, retrieve pixel intensity values of selected region, place the retrieve, pixel intensity values in an array, pass the array to a classifier, and determine a type of fiber based on a classification made by the classifier. The processor will retrieve the pixel intensity values of the fiber optic image and place those values into an array which is fed into a classifier so the classification of the type of optical fiber is made by the classifier.)
and creating a classification model that is able to determine the type of the optical fiber for an arbitrary optical fiber based on brightness profile data indicating brightness profile of the arbitrary optical fiber; (Fig 3, ¶ [0046], Raw intensity values may be used as the features or parameters to the classification function, according to an exemplary embodiment. To create classifiers, a number of supervised learning techniques may be used. Each technique requires training examples. To create a training example, several hundred images of both multi-mode and single-mode fiber images are taken and a class is manually assigned to each of them, according to an exemplary embodiment. Numerous supervised learning algorithms may be used on the class assigned images to generate the classifiers. The brightness values are used as features for the classification of each classifier and are trained using a plurality of optical fiber images in which they have a class manually assigned to them which is ultimately used in determining the type of optical fiber);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Leighton to Hattori in order to incorporate machine learning in order to automate the process of fusion splicing optical fibers. One skilled in the art would have been motivated to modify Hattori in this manner in order to have an accurate and reliable way of determine the type optical fiber. (Leighton, ¶[0053])
	However the combination of Hattori and Leighton do not explicitly teach creating a plurality of pieces of side view image data of the optical fiber by performing augmentation processing on the side view image data of the optical fiber; 
(Fig 2, ¶ [0103], The supercomputer 108 processes the image data to further distinguish the waste item in the hands of the approaching user. The supercomputer 108 can configure convolutional neural networks (stored in data store) and train the convolutional neural networks (CNN) to identify the waste item and recognize its destination among the different waste categories.  ¶ [0105], the CNN can be trained not only with processing several images that have been tagged with the correct category, but also via augmentations of waste item disposal event images. [0106] Augmentations can refer to synthetic changes in original images within the dataset to diversify and strengthen the overall dataset. The more diverse the training data, the more ready the trained network will be for input situations (images) presented to it in various scenarios. The supercomputer is able to process the image data and is able to configure the CNN in memory to train the CNN by data augmentation to generate a plurality of different images to strengthen the dataset. The examiner interprets that the prior art teaches the concept of data augmentation which is used to generate a plurality of different images to strengthen the training of the neural network.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murad to Hattori and Leighton in order to incorporate data augmentation to generate new training data. One skilled in the art would have been motivated to modify Hattori and Leighton in this manner in order to diversify and strengthen the overall dataset used by the machine learning algorithm. (Murad, ¶[0106]).
Hattori teaches 3Application No. 16/529,016Reply to Office Action of December 22, 2020 and extracting the brightness profile data of the optical fiber from each of the pieces of side view image data obtained through the augmentation processing, (Fig. 1, col 4, lines 10-16, the image processing section 2 comprises image acquisition means 2a for acquiring the optical fiber image picked up by the image observing mechanism 1, waveform detecting means 2b for detecting the image as a brightness distribution waveform (hereinafter referred to as a brightness profile), and data measuring means 2c for measuring the data from the brightness profile. As seen in Fig. 2, it shows the side view image data imaged from the radial direction of the optical fiber on an image pick up screen),
wherein: in the augmentation processing, the pieces of side view image data of the optical fiber is created by performing at least one of rotation, translation, flipping, adjustment of brightness, impartment of noise, and adjustment of focus on image data (col 9, lines 1-8, At step D2, light adjustment is made by the image observing mechanism (FIG. 1) so that an observed picked-up image of the optical fiber may be in an optimal state. Then, at step D3, the butt position is adjusted so that the pick up position of the optical fiber may be located in the center of the screen to be easily observed. Thereafter, at step D4, focusing is made to set the focal point of observed image at a preset focus position.), 
	However the combination of Hattori, Leighton and Murad do not teach the adjustment of focus is performed by using an optical simulation of simulating imaging of the side view image data of the optical fiber.
	Wilson teaches  the adjustment of focus is performed by using an optical simulation of simulating imaging of the side view image data of the optical fiber (¶[0087],Optical simulations can be employed to determine the desired lens shape and/or lens position. The FAC diameter can be, but is not limited to, between about 100 microns and about 300 microns and the length can be chosen to prevent clipping (e.g., blocking or truncating all or a portion of) the optical energy. Suitable lengths for the lens can be, but are not limited to, between about 100 microns to about 6 mm. The examiner interprets that the prior art is performing optical simulation to adjust the focus on imaging the side view of the optical fiber. As seen in ¶[0059] FIG. 4 shows a side view of the optical system of the Silicon motherboard assembly including the laser diode, the lens, and the optical fiber in optical alignment.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Wilson to Hattori, Leighton and Murad in order to perform optical simulation on the side view of the optical fiber. One skilled in the art would have been motivated to modify Hattori, Leighton and Murad in this manner in order to reduce the amount of time for manufacturing. (Wilson, ¶[0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663